Citation Nr: 0714348	
Decision Date: 05/15/07    Archive Date: 06/01/07

DOCKET NO.  04-26 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence to reopen the claim for 
service connection for the cause of the veteran's death has 
been received.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1969 to 
December 1970.  The appellant is the veteran's surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision, in which the RO 
declined to reopen the appellant's claim for service 
connection for the cause of the veteran's death.  The 
appellant filed a notice of disagreement (NOD) in October 
2003, and the RO issued a statement of the case (SOC) in June 
2004.  The appellant filed a substantive appeal (via a VA 
Form 9, Appeal to Board of Veterans' Appeals) in July 2004.

For the reasons set forth below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action, on his part, is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006)) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

Notice requirements under the VCAA essentially require VA to 
notify the appellant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

Regarding the application of the VCAA to the appellant's 
petition to reopen the claim for service connection for the 
cause of the veteran's death, the Board finds that all 
notification action needed to render a fair decision on this 
claim has not been accomplished.  In this regard, while the 
appellant was provided notice of the need to submit new and 
material evidence, and while she was provided notice of the 
appropriate legal definition of new and material evidence, a 
generic notice of this type is not sufficient, according to 
the recent decision in Kent v. Nicholson, 20 Vet. App 1 
(2006).  Rather, the record must show that the appellant was 
provided pertinent notice under 38 U.S.C.A. § 5103 which 
describes, "what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial."  Kent, 20 Vet. App at 10.  In this case, there is no 
evidence that the RO considered the bases for the denial in 
the prior March 2002 RO rating decision and then provided the 
appellant a specifically tailored notice explaining what is 
needed to reopen the claim for service connection for the 
cause of the veteran's death in light of the prior 
deficiency(ies) in the claim.

Hence, due process of law requires a remand of the petition 
to reopen for full compliance with the VCAA's notice 
requirements.  The Board emphasizes that action by the RO is 
required to satisfy the notification provisions of the VCAA.  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  Further, to ensure 
that all due process requirements are met with respect to the 
claim on appeal, the RO should also issue notice compliant 
with other recent Court decisions, to include Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), as regards the five 
elements of a claim for service connection.

The RO's notice letter(s) to the appellant should explain 
that she has a full one-year period for response.  See 38 
U.S.C.A. § 5103 (West 2002); but see also 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2005) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year VCAA notice period).  The RO's 
letter should also invite the appellant to submit all 
pertinent evidence in her possession (of which she was not 
previously notified).

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development or notification action deemed warranted by 
the VCAA prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should furnish to the 
appellant and her representative VCAA-
compliant corrective notice specific to 
the claim on appeal-the petition to 
reopen the claim for service connection 
for the cause of the veteran's death.

The RO's letter(s) should include 
specific notice as to the type of 
evidence needed to substantiate the 
claim.  As regards the claim to reopen, 
the letter should explain what is needed 
to reopen the claim (in terms that 
specify the basis(es) for the prior 
denial), as well as what is needed to 
substantiate the underlying claim for 
service connection on the merits, 
pursuant to the Kent decision (cited to 
above).

To ensure that the duty to notify the 
claimant what evidence will be obtained 
by whom is met, the RO's letter(s) should 
include a request that the appellant 
provide sufficient information and, if 
necessary, authorization to enable VA to 
obtain any medical records pertaining to 
the matter on appeal that are not 
currently of record.  The letter should 
also include a summary of the evidence 
currently of record that is pertinent to 
the claim.

The RO should also invite the appellant 
to submit all pertinent evidence in her 
possession, and explain the type of 
evidence that is her ultimate 
responsibility to submit.  The RO should 
also ensure that its letter(s) meet(s) 
the requirements of the recent decision 
in Dingess/Hartman, cited to above, as 
regards notice pertinent to the five 
elements of a claim for service 
connection, as appropriate.

The RO's letter must also clearly explain 
to the appellant that she has a full one-
year period for response (although VA may 
adjudicate the claim within the one-year 
period).

2.  If the appellant responds, the RO 
should assist her in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records and responses received should 
be associated with the claims file.  If 
any records sought are not obtained, 
the RO should notify the appellant of 
the records that were not obtained, 
explain the efforts taken to obtain 
them, and describe further action to be 
taken.

3.  To help avoid future remand, the RO 
must ensure that all requested 
development action has been 
accomplished (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken 
in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268, 
271 (1998).

4.  After completing the requested 
actions, and any additional 
notification or development deemed 
warranted, the RO should adjudicate the 
petition to reopen the claim for 
service connection for the cause of the 
veteran's death in light of all 
pertinent evidence and legal authority.

5.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the appellant and her representative an 
appropriate supplemental SOC (SSOC) 
that includes clear reasons and bases 
for all determinations, and afford them 
the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but she may 
furnish additional evidence and argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

